ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                                August 9, 2011



The Honorable Mike Jackson                              Opinion No. GA-0875
Chair, Committee on Economic Development
Texas State Senate                                      Re: Use of the judicial fund created by section
Post Office Box 12068                                   21.006 of the Government Code (RQ-0951-GA)
Austin, Texas 78711-2068

Dear Senator Jackson:

       On behalf of the Harris County Civil Courts, you ask if the judicial fund created by Texas
Government Code, section 21.006, "can be used to offset a statutory probate court's reduction in'
funding by the county commissioners' court.'"

        The judicial fund is "a separate fund in the state treasury to be administered by the
comptroller." TEX. Gov'r CODE ANN. § 21.006 (West 2004). The Legislature created the judicial
fund to "be used only for court-related purposes for the support of the judicial branch of this state."
Id.; see Tex. Att'y Gen. Op. No. JC-0376 (2001) at 1 (concluding that compensation of court
personnel is a court-related purpose). Numerous provisions within the Government Code require
various Texas courts to collect court costs and fees and deposit them into the state judicial fund. See,
e.g., TEX. Gov'r CODE ANN. §§ 51.005 (West 2005) (fees and costs for the Texas Supreme Court),
51.702(d) (West Supp. 2010) (fees in statutory county courts).

        Under section 51.704 of the Government Code, the clerks of statutory probate courts must
collect a "$40 filing fee in each probate, guardianship, mental health, or civil case filed in the court."
Id. § 51.704(a) (West Supp. 2010). Each statutory probate court's clerk sends the collected fees to
the comptroller, who must deposit them into the state judicial fund. Id. § 51. 704(c). Under a
separate provision of the Government Code, the state compensates "each county that collects the
additional fees under Section 51.704 in an amount equal to $40,000 for each statutory probate court
judge in the county." Id. § 25.00211(a) (West 2004); see also id. § 25.0022(e) (West Supp. 2010)
(requiring the state, through judicial fund allocations, to pay an additional $5,000 for each presiding
judge of the statutory probate courts). This amount is "paid to the county treasury for deposit in the
contributions fund created under Section 25.00213 in equal monthly installments from funds
appropriated from the judicial fund." Id. § 25.00211(b) (West Supp. 2010).


          'Letter from Honorable Mike Jackson, Chair, Senate Committee on Economic Development, to Honorable Greg
Abbott, Attorney General of Texas at 1 (Mar. 8, 2011), https:!!www.oag.state.tx.us!opiniindexJq.shtml ("Request
Letter").
The Honorable Mike Jackson - Page 2            (GA-0875)



        At the end of the fiscal year, the comptroller calculates the amounts deposited in the state
judicial fund by the counties under section 51.704 and the sum of the amounts paid to the counties
under sections 25.00211 and 25.0022. Id. § 25.00212(a). If the amount deposited by all counties
under section 51.704 exceeds the amount returned to all counties under sections 25.00211 and
25.0022, the comptroller remits the excess funds proportionately to each county that, under section
51.704, deposited a greater amount in the judicial fund than the amount that county received under
section 25.00211. !d. When the comptroller remits the excess funds, those dollars are paid into the
county's contributions fund. [d. § 25.00212(b).

         The Legislature requires that money allocated from the state judicial fund into a county's
 contributions fund "be used only for court-related purposes for the support of the statutory
probate courts in the county." [d. § 25.002l3(b). Beyond this requirement, we find no statutory
restrictions on how the funds may be used. See Tex. Att'y Gen. Op. No. GA-0340 (2005) at 6 ("The
commissioners court is authorized to make reasonable decisions as to whether a particular
expenditure is for court-related purposes, subject to judicial review for abuse of discretion.").
However, "[a] county may not reduce the amount offunds provided for the support ofthe statutory
probate courts in the county because of the availability of funds from the county's contributions
fund." TEx. GOV'T CODE ANN. § 25.00213(c) (West Supp. 2010). Neither your request letter nor
the letter from the Harris County Probate Court details the nature of the specific county funding
reductions for the statutory probate courts, but by statute a county may not reduce funding because
a judicial fund allocation is available to offset the reduction. Further, a county may not use state
judicial fund allocations in any manner that contravenes the requirements established by statute.
The Honorable Mike Jackson - Page 3          (GA-0875)



                                      SUMMARY

                      The Legislature requires that state judicial fund dollars
              allocated to a county's contributions fund be used only for court-
              related purposes for the support of the statutory probate courts in the
              county. Beyond this requirement, we find no statutory restrictions on
              how the funds may be used. However, a county may not reduce the
              amount of funds provided for the support of the statutory probate
              courts in the county because of the availability of funds from the
              county's contribution fund. A county may not use the allocated
              judicial funds contrary to these statutory requirements.

                                             Very truly yours,



                                                             OTT
                                             Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee